*470In an action to recover damages for a violation of General Business Law § 349, breach of contract, breach of the implied covenant of good faith and fair dealing, and unjust enrichment, the plaintiffs appeal from an order of the Supreme Court, Nassau County (O’Connell, J.), entered August 13, 2002, which granted the defendant’s motion pursuant to CPLR 3211 (a) (1) to dismiss the complaint.
Ordered that the order is affirmed, with costs (see Randazzo v Gerber Life Ins. Co., 3 AD3d 485 [2004] [decided herewith]). Smith, J.P., Luciano, H. Miller and Townes, JJ., concur.